Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 31-61 are pending. 

Election of Species
This application contains claims directed to the following patentably distinct species of multispecific antibody that binds to (A) a particular combination of a first antigen, a second antigen and a third antigen identifiable in claims 42-43, 51, 53, (B) whether the antibody is conjugated, if conjugated, is it conjugated to PEG or an anticancer agent identifiable in claim 57, (C) a combination of amino acid residues at each position in the heavy chain variable domain identifiable in claim 58, and (D) a combination of amino acid residues at each position in the light chain variable domain identifiable in claim 59.  The species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect method of making a multispecific antibody that binds to (A) a particular three antigens, (B) whether the antibody is conjugated or not conjugated to PEG or anticancer agent, (C) a combination of amino acid residues at each position in the heavy chain variable domain and (D) a combination of amino acid residues at each position in the light chain variable domain for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 31, 44 and 61 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The species of multispecific antibody that bind to CD3, FcγR, TLR, lectin, IgA,  an immune checkpoint molecule, a TNF superfamily molecule, a TNFR superfamily molecule, and an NK receptor molecule, vascular endothelial growth factor receptor (VEGFR), tumor necrosis factor receptor (TNFR), toll-like receptor (TLR) 5, TLR4, TLR2, T cell very late antigen (VLA) receptor, platelet-derived growth factor receptor (PDGFR), Naip5 Nod-like receptor (NLR), integrin, FcyRIa, epidermal growth factor receptor (EGFR), death receptor (DR) 5 agonist, C-X-C chemokine receptor type 4 (CXCR4), cluster of differentiation (CD)40, and CD154 cancer antigen have different heavy and light chain variable domains, the corresponding nucleic acid sequences.  Further, the structures of unconjugated or conjugated multispecific antibody to PEG or cancer agent are also different and have acquired a separate status in the art in view of their different classification.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644